DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,827,157 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Reasons for Allowance
The prior art of record (in particular, Takahashi(USPubN 2018/0268866)) does not disclose, with respect to claim 1, capture the audio content during a first audio capture duration based on activation of an audio content capture option of the image capture device, the activation of the audio content capture option separately prompting the image capture device to capture the audio content from capture of the visual content, the first audio capture duration extending from a first audio capture start point to a first audio capture end point, the first audio capture duration being shorter than the visual capture duration; and generate video content of a time-lapse video, the video content of the time-lapse video including the captured visual content and the captured audio content, wherein the captured visual content is defined within video frames of the video content and the captured audio content provides audio for playback of at least some of the video frames such that the captured audio content provides playback for the video frames captured over a duration longer than the first audio capture duration- wherein the audio content is captured further during a second audio capture duration, the second audio capture duration extending from a second audio capture start point to a second audio capture end point, the captured audio content includes a first captured audio content portion captured during the first audio capture duration and a second captured audio content portion captured during the second audio capture duration, and the first captured audio content portion is mixed with the second captured audio content portion to provide the audio for playback of at least some of the video frames, wherein mixing of the first captured audio content portion and the second captured audio content portion is performed based on both the first capture audio content portion and the second captured audio content portion having been captured from a same type of location as claimed.  Rather, Takahashi discloses a video generation unit configured to generate a fast reproduction video from a video part of an input moving image; a sound generation unit configured to generate a shortened sound using a part of a sound part of the moving image; and a synthesizing unit configured to synthesize the fast reproduction video generated by the video generation unit and the shortened sound generated by the sound generation unit and generate a fast reproduction moving image.  The same reasoning applies to claims 19 mutatis mutandis.  Accordingly, claims 1-6, 8, 12-16, 18 and 19 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on Mon - Thur 9 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q. Tran can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SUNGHYOUN PARK/Examiner, Art Unit 2484